THE COURT.
In this case, as in the case of In re Mark, Crim. No. 3973 (ante, p. 516 [58 Pac. (2d) 913]), this day decided, a writ of habeas corpus was issued for the purpose of considering the validity of the arrest and conviction of the petitioner for a violation of section 5-8.22 of the same ordinance of the city of Oakland which was involved in the Mark ease. Inasmuch as each case depended upon identical questions of fact and law, the disposition of the matter in the Mark case is controlling here.
It is therefore ordered that the petitioner be discharged from custody.